This is an appeal by the claimant from a decision of the State Industrial Board reversing and rescinding an award in favor of the claimant. Claimant had several injuries to his left eye, and in this claim he now alleges he was injured in his right eye. Many hearings were had and much evidence was taken and the Industrial Board reversed the award made by a referee and dismissed the claim and found that the condition of claimant’s right eye did not arise out of and in the course of his employment, that there was no causal relation and claimant’s failure to give written notice was not excusable. The evidence supports the decision of the Industrial Board, which should be affirmed. Deesion of the State Industrial Board unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.